DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5 are objected to because of the following informalities: 
Claim 2 Lns.3-4: the clause “manner to allow transfer of heat” should be amended to recite “manner to allow the transfer of heat” because the antecedent basis for the heat transfer was previously established in line 10 of claim 1.
Claim 3: the clause “and the first bus bar is connected to the outer heat conductive sheet in a manner to allow transfer of heat, via the first inner heat conductive sheet and the lower member” should be cancelled because it is previously recited in claim 2 from which claim 3 depends.
Claim 4: the clause “a lower side” should be amended to recite “the lower side” because the antecedent basis for the lower side was previously established in claim 2.
Claimed 4: the clauses “a lower surface” and “the lower surface” should be amended to recite “the lower side” because the scope for the lower surface is the same as that of the lower side previously recited in claim 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP 2006/087173 of record cited in the IDS with English translation) in view of Yamamoto (US 2019/0221906), Fukada et al. (US 2009/0084602), and Mukohata (US 2019/0176448).
Regarding claim 1, Sasaki discloses (Figs.1-3)1 a relay unit (11) housed in a case (12), the relay unit comprising: a first bus bar (24); a relay (13) that is electrically connected to the first bus bar; and a device cover (45) that covers the first bus bar and the relay (45 covers 11 and 13), wherein the device cover includes an upper member (32) which has a box shape (32 has a box shape) with an upper end (end of 32 opposite to the opening in 32) closed and with an opening (opening in 32) formed at a lower end (end of 32 where the opening in 32 is located), and a lower member (25) which is combined with the upper member in a manner (manner in which 25 is combined with 32 to close the opening in 32) to close the opening of the upper member, and the first bus bar is connected to the lower member in a manner ([0012]: manner in which 24 transfers heat to 25 through 39) to allow transfer of heat, via a first inner heat conductive sheet (39) placed between the first bus bar and the lower member (39 is between 24 and 25).
Sasaki fails to explicitly disclose a relay unit housed in a battery case, the lower member is formed from a resin having a higher heat conductive property than the upper member, and the first 
However, Yamamoto teaches (Fig.1) a relay unit (3 and 4, [0089]) housed in a battery case (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yamamoto to modify Sasaki such that the relay unit is housed in a battery case in order to provide a battery case assembly that provides great heat dissipation capabilities (i.e. better ensure that the first bus bar does not overheat) for the relay unit as disclosed by Sasaki.
However, the above combination would still fail to explicitly disclose the lower member is formed from a resin having a higher heat conductive property than the upper member, and the first inner heat conductive sheet is an electrically insulating resin sheet having a lower surface hardness than the lower member.
However, Fukada teaches (Figs.1) the lower member (2) is formed from a resin ([0041]: nylon resin) having a higher heat conductive property (nylon resin has a higher heat conductive property than that of [0041]: polybutylene terephthalate) than the upper member (5) ([0041]: the lower member 2 and upper member 5 can be made out of any of the listed materials including as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Fukada to modify Sasaki in view of Yamamoto such that the lower member is formed from nylon resin and the upper member is formed from polybutylene terephthalate in order to form the lower member of a material with high stiffness and heat conduction to serve as a stable base for mounting the relay on and to dissipate heat from the relay through the device cover.
However, the above combination would still fail to explicitly disclose the first inner heat conductive sheet is an electrically insulating resin sheet having a lower surface hardness than the lower member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Mukohata to modify Sasaki in view of Yamamoto, and Fukada such that the first inner heat conductive sheet is an electrically insulating resin sheet having a lower surface hardness than the lower member in order to ensure the first bus bar is properly insulated from the lower member, and thus better prevent any leakage current from occurring.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Yamamoto, Fukada, and Mukohata as applied to claim 1 above, and further in view of Abe et al. (US 2015/0076685).
Regarding claim 2, Sasaki in view Yamamoto, Fukada, and Mukohata fails to explicitly disclose an outer heat conductive sheet that is placed at a lower side of the lower member, wherein the first bus bar is connected to the outer heat conductive sheet in a manner to allow transfer of heat, via the first inner heat conductive sheet and the lower member.
However, Abe teaches (Fig.6) an outer heat conductive sheet (102) that is placed at a lower side (side of 2 facing 102 where lower is defined when rotating Fig.6 180 degrees) of the lower member (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Abe to modify Sasaki in view of Yamamoto, Fukada, and Mukohata such that an outer heat conductive sheet is placed at a lower side of the lower member thus connecting the outer heat conductive sheet to the first bus bar and lower member to allow the transfer of heat via the first inner heat conductive sheet and the lower member, as claimed, in order to optimize heat transfer .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Yamamoto, Fukada, Mukohata, and Abe as applied to claim 2 above, and further in view of Kita (US 2005/0111166).
Regarding claim 4, Sasaki as modified by Yamamoto, Fukuda, Mukohata, and Abe discloses a sheet protection wall (Sasaki: 18) which protrudes to a lower side is formed on a portion (Sasaki: Fig.3, portion of lower surface of 25), of the lower surface of the lower member, opposing at least a part of an outer circumferential surface (Abe: outer perimeter surface of 102, since the housing 15 is cylindrical, when the outer heat conductive sheet of Abe is inserted on the bottom side/surface of the housing of 15, as modified above, the outer heat conductive sheet will have a circular shape, and will thus have an outer circumferential surface that opposes the sheet protection wall 18 provided on the housing 15 of Sasaki) of the outer heat conductive sheet (Abe: 102, as modified in claim 2 above).
Sasaki in view of Yamamoto, Fukada, Mukohata, and Abe fails to explicitly disclose the outer heat conductive sheet is adhered to a lower surface of the lower member.
However, Kita teaches (Fig.5) the sheet ([0093]: insulation plate) is adhered to the surface (surface of 7 where the insulation plate is adhered) of the lower member (7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kita to modify Sasaki in view of Yamamoto, Fukada, Mukohata, and Abe such that an electrically insulating adhesive adheres the outer heat conductive sheet to the lower surface of the lower member in order to further electrically insulate the bus bar from the outside of the device cover and thus better prevent any leakage current from occurring due to an increased number of insulating materials being provided between the bus bar and device cover.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Yamamoto, Fukada, Mukohata, Abe, and Kita as applied to claim 4 above, and further in view of Wu et al. (US 2007/0217161)
Regarding claim 5, Sasaki discloses the sheet protection wall is formed in a rectangular or square cross section (Fig.3: cross section of 18 is rectangular) to surround a space (space between the two 18’s is surrounded by at least two sides by 18).
Sasaki in view of Yamamoto, Fukada, Mukohata, Abe, and Kita discloses the outer heat conductive sheet has a rectangular or square shape when viewed from one side in a thickness direction, the sheet protection wall is formed in a rectangular or square cross section to surround the outer heat conductive sheet, and a height of the sheet protection wall is larger than a thickness of the outer heat conductive sheet.
However, Abe further teaches the outer heat conductive sheet has a rectangular or square shape (102 has a rectangular shape in a thickness direction) when viewed from one side in a thickness direction (vertical direction when viewing Fig.6), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Abe to modify Sasaki in view of Yamamoto, Fukada, Mukohata, Abe, and Kita such that the outer heat conductive sheet has a rectangular shape when viewed from one side in a thickness direction such that the sheet protection wall surrounds the outer heat conductive sheet, as claimed, in order to match the flat surface of the lower member and transfer heat evenly across the outer heat conductive sheet and thus achieve the optimized heat transfer as discussed in claim 2 above.
However, the above combination would still fail to explicitly disclose a height of the sheet protection wall is larger than a thickness of the outer heat conductive sheet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Wu to modify Sasaki in view of Yamamoto, Fukada, Mukohata, Abe, and Kita such that a height of the sheet protection wall is larger than a thickness of the outer heat conductive sheet in order to protect the outer heat conductive sheet from direct physical contact with an outer support surface (i.e., and thus better prevent unwanted heat from being transferred to the outer heat conductive sheet from the outer support surface).
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Sasaki et al. (JP 2006/087173 of record cited in the IDS) discloses the first bus bar is placed in an overlapping manner (manner in which 24 overlap 39) at an upper side (side of 39 facing 24) of the first inner heat conductive sheet.
Kanno et al. (US Patent 7,724,531) teaches (Fig.1) a second bus bar (22 directly connected to 20) that is covered by the device cover (30), wherein the control unit (10) is electrically connected to each of the first bus bar (22 directly connected to 24) and the second bus bar, between the first bus bar and the second bus bar (11 is between 22 direction connected to 20 and 22 directly connected to 24), a first recess (recess between 42 surrounding 22 directly connected to 20) and a second recess (recess between 42 surround 22 directly connected to 24) which are partitioned by an electrically insulating wall (42) are formed on an upper surface (surface of 40 where 42 is disposed) of the lower member (Col.3, Lns.58-60: 40, nylon resin is electrically insulating).

As such, the prior art taken alone or in combination fails to teach or fairly suggest the device in which “the first inner heat conductive sheet is placed in the first recess and the first bus bar is placed in an overlapping manner at an upper side of the first inner heat conductive sheet in the first recess, a second inner heat conductive sheet is placed in the second recess and the second bus bar is placed in an overlapping manner at an upper side of the second inner heat conductive sheet in the second recess, and the second bus bar is connected to the outer heat conductive sheet in a manner to allow transfer of heat, via the second inner heat conductive sheet and the lower member” as claimed absent impermissible hindsight in combination with the other required elements of claims 1-3.
Regarding claim 6, the prior art taken alone or in combination fails to teach or fairly suggest the device in which “a notch is formed on the sheet protection wall on an outer circumferential surface including a lower end of the outer heat conductive sheet, to expose a portion in a circumferential direction” as claimed in combination with the other required elements of claims 1-2 and 4 from which claim 6 depends.
Regarding the foreign Office Actions found in Global Dossier (https://globaldossier.uspto.gov/): 
The Office Action for JP-2017221602 filed on 11/02/2021 found the application to be allowable since no reason for refusal has been found. The Office respectfully disagrees and directs Applicant’s attention to the rejection for claims 1-2 and 4-5.
The Office Action for JP-2017221602 filed on 06/01/2021 rejected the application for failing to fulfill the clarity and support requirement; however, a rejection using prior art was not provided. The 
The Office Action for JP-2017225847 filed on 12/11/2018 found the application to be allowable since no reason for refusal has been found. The Office respectfully disagrees and directs Applicant’s attention to the rejection for claims 1-2 and 4-5.
The Office Action for JP-2017225847 filed on 09/04/2018 found claims 2-6 to be allowable since no reason for refusal has been found. The Office respectfully disagrees and directs Applicant’s attention to the Abe reference in figure 6 in combination with the prior art used to reject claim 1 as explained above in the rejection for claim 2.
The Office Actions for JP-PCT/JP2017/043644 filed on 06/11/2019  and 06/05/2019 found claims 2-6 to be allowable because of the following claimed feature(s): “in the relay unit set forth in claim 1, wherein: an outer heat conductive sheet disposed to the lower side of the lower member is included; and the first busbar is thermal-conductively connection to the outer heat conductive sheet through the first inner heat conductive sheet and the lower member”. The Office respectfully disagrees and directs Applicant’s attention to the Abe reference in figure 6 in combination with the prior art used to reject claim 1 as explained above in the rejection for claim 2.
The Office Action for CN-201780073763 filed on 10/20/2021 found the application to be allowable since no grounds has been found for rejection after substantive examination. The Office respectfully disagrees and directs Applicant’s attention to the rejection for claims 1-2 and 4-5.
The Office Action for CN-201780073763 filed on 06/02/2021 rejected the application and more specifically claim 6 stating “it is customary technical means in the art to provide a cutout to facilitate the disassembly of the internal components”. The Office respectfully disagrees and further fails to find a reference explicitly teaching the notch as claimed in claim 6. 
Conclusion

Protolabs (NPL) discloses the advantages of different resins including nylon resin, pbt resin, and acrylic resin;
Hagaruchi (US 2018/0026381) discloses an electrical connection box and connection terminal component;
Ikeda et al. (US 2006/0036362) discloses a high-tension connector box; and
Goto et al. (US 6,444,910) discloses a structure and method for connecting a flat cable to bus bars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.R.H./               Examiner, Art Unit 2835                                                                                                                                                                                         
/STEPHEN S SUL/               Primary Examiner, Art Unit 2835                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: upper and lower refers to Figs.1-3 when rotated 90 degrees in the clockwise direction.